Citation Nr: 1019297	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include as secondary to asbestos exposure.

2. Entitlement to service connection for a heart disorder, to 
include as secondary to asbestos exposure.

3. Entitlement to service connection for a sinus disorder, to 
include as secondary to asbestos exposure.

4. Entitlement to service connection for hypertension,  to 
include as secondary to asbestos exposure.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
in by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus 
and a respiratory disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  

2.  A heart disorder was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

3.  Hypertension was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

4.  A sinus disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A heart disorder was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  A sinus disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in October 2006 and April 2007, prior to 
the initial unfavorable AOJ decision issued in October 2007.  
An additional letter was sent in March 2008.

The Board observes that the pre-adjudicatory VCAA notices 
issued in October 2006 and April 2007 informed the Veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  Further, these letters advised the Veteran of 
how to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of his claims.  The Veteran's service 
treatment records, VA medical records, and private treatment 
records were reviewed in connection with adjudication of his 
claims.  The Board notes that the Veteran indicated that he 
had received treatment at the Marion VA facility as far back 
as 1990, but that the request for all records from that 
facility pertaining to that Veteran yielded records dating 
back to 1997 only.  Notably, in an October 2009 memorandum, 
the RO indicated that it exhausted all efforts to obtain 
these records and that further attempts would be futile.  
Therefore, the Board finds that those VA treatment records 
are deemed unavailable.  The Veteran has not identified any 
additional, relevant treatment records the Board needs to 
obtain for an equitable adjudication of the claims.

The Board observes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claims, and that 
no VA examinations were afforded the Veteran with respect to 
the claims decided herein.  However, in this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has a skin disorder, heart disorder, a sinus 
disorder, or hypertension that is a result of his military 
service is not necessary to decide his claims.  Post-service 
treatment records demonstrate that the Veteran   currently 
has active medical problems associated with these claims; 
however, service treatment records are devoid of reference to 
such disorders and the claims file offers no competent 
evidence associating them with the Veteran's military 
service.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159 (2009); See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the latter two elements are not met; therefore, the 
Board finds that VA examinations are not necessary.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the Veteran's claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (noting that strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).  Therefore, the 
Board determines that the Veteran will not be prejudiced by 
the Board proceeding to the merits of the claims.

II. Analysis

The Veteran contends that he was exposed to asbestos when 
sleeping beneath pipes while serving on board ship during 
service, which resulted in a current skin disorder, a heart 
disorder, hypertension, and sinus disorder.  Thus, he argues 
that service connection is warranted for these disorders. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Connecting the 
disability to service may be accomplished through statutory 
presumption or through affirmative evidence that shows 
inception or aggravation during service or that otherwise 
indicates a direct relationship between service and the 
current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular disease and 
hypertension, to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (finding that lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

With regard to asbestos-related claims, there is no specific 
statutory guidance, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and be inhaled or swallowed.  Id. at Subsection (b).  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).
Thus, VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  The provisions in 
former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, do not create a presumption of 
exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 
(1999).  Hence, medical nexus evidence is required in claims 
for asbestos related disease.  See VAOPGCPREC 04-00.

Initially, the Board notes that service treatment records are 
devoid of complaint, treatment, or diagnosis with respect to 
a skin disorder, heart disorder, sinus disorder, and 
hypertension.  Nevertheless, post-service treatment evidence 
confirms current diagnoses related to each of the claimed 
disorders. 

The Veteran filed his claims in August 2006 and October 2006.  
In this regard, the Board notes a November 2007 VA treatment 
record shows dermatological treatment for seborrheic 
keratosis of the right trunk and right arm.  Coronary artery 
disease, hypertension, and sinus allergies are listed among 
the Veteran's chronic problems in VA treatment records.  
Additionally, an August 2006 letter from Dr. AK confirms that 
the Veteran had coronary artery bypass graft surgery 
performed 23 years prior.  Therefore, the Board determines 
that the Veteran has a current diagnosis of a skin disorder, 
a heart disorder, a sinus disorder, and hypertension.

However, the competent evidence does not establish that any 
of these currently diagnosed disorders are related to the 
Veteran's military service.  In this regard, the Board 
observes that the earliest dated reference to a skin disorder 
of any kind is in 1999 and the earliest date associated with 
a heart disorder is 1983.  Also, a sinus disorder was not 
mentioned in the record until the Veteran's August 2006 claim 
for benefits, and the first indication of hypertension was 
not until October 1999.   The lapse in time between service, 
and the first complaints and diagnoses weighs against the 
Veteran's claims.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).   

Moreover, as there is no diagnosis of either a cardiovascular 
disorder or hypertension within one year of discharge, 
service connection on a presumptive basis is not warranted.  
Also, the Board notes that the Veteran's service treatment 
records and service personnel records do not confirm the 
Veteran's exposure to asbestos in service.  Notably, none of 
the identified skin, heart, sinus, or hypertension disorders, 
are documented as developing due to asbestos exposure.  
Further, no competent medical professional has related these 
disorders to the Veteran's military service on a direct 
basis, to include the claimed asbestos exposure.

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107(a) (noting that it is a 
claimant's responsibility to support a claim for VA 
benefits).

The Board acknowledges the Veteran's statements as to the 
etiology of his claimed disorders.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Veteran is competent to offer evidence as 
to symptoms he currently experiences, but he is not competent 
to opine as to a causal relationship between those symptoms 
and associated diagnoses, and his military service.  Absent 
competent evidence of such a relationship, the criteria for 
service connection have not been met.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected 
by the above discussion, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a skin disorder, heart disorder, sinus 
disorder, and hypertension.  Therefore, his claims must be 
denied.

ORDER

Service connection for a skin disorder, to include as 
secondary to asbestos exposure,
 is denied.

Service connection for a heart disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for a sinus disorder, to include as 
secondary to asbestos exposure, is denied.

Service connection for hypertension, to include as secondary 
to asbestos exposure, is denied.


REMAND

As indicated above, the Veteran has also appealed the denials 
of service connection for tinnitus and a respiratory 
disorder.  The Board finds that a remand is necessary with 
respect to both of these claims.

Specifically, the Board notes that once VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, an 
August 2007 VA audiological examiner stated the Veteran 
denied tinnitus and had done so as recently as 2006, and as 
such that there was no basis for determining whether the 
Veteran's tinnitus was related to his military service.  
Subsequently, a June 2008 VA examiner noted the Veteran's 
assertions that tinnitus had its onset in service and has 
become progressively worse over the past 15 years.  However, 
the examiner did not provide an etiological opinion as to 
tinnitus.  Thus, the Board finds that another VA audiological 
examination should be scheduled in order to obtain an 
adequate opinion with respect to the etiology of the 
Veteran's current tinnitus. 

As to the claim for a respiratory disorder, the Veteran was 
afforded a VA examination in March 2009.  The examiner stated 
that there were three findings on the chest X-ray that needed 
to be discussed with regard to a relationship to asbestos and 
then proceeded to discuss only two of those findings.  
Therefore, this opinion is incomplete on its face, and the 
Board finds that another VA examination is required with 
regard to this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his claimed tinnitus.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any diagnosed 
tinnitus is related to the 
Veteran's claimed in-service noise 
exposure or is otherwise directly 
related to his military service?
		
The examiner must address the Veteran's 
statements indicating the onset of 
tinnitus in service.  

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
respiratory disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should identify any and all 
respiratory disorders manifested by the 
Veteran during the appeal period, i.e., 
from the date the Veteran filed his 
claim to the present, and respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current 
respiratory disorder is related to 
his military service, to include 
whether such disorder could be 
related to asbestos exposure as 
claimed by the Veteran? 

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
November 2009 supplemental statement of 
the case.  If the claims remain denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


